[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as Ohio
State Bar Assn. v. Home Advocate Trustees, L.L.C., Slip Opinion No. 2017-Ohio-9108.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-9108
   OHIO STATE BAR ASSOCIATION v. HOME ADVOCATE TRUSTEES, L.L.C..
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as Ohio State Bar Assn. v. Home Advocate Trustees, L.L.C., Slip
                             Opinion No. 2017-Ohio-9108.]
Unauthorized practice of law—Filing legal pleadings and providing advice to Ohio
        residents whose Ohio real property was in foreclosure—Injunction issued
        and civil penalty imposed.
    (No. 2017-0541—Submitted June 7, 2017—Decided December 20, 2017.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                             Supreme Court, No. UPL 13-01.
                                 ____________________
        Per Curiam.
        {¶ 1} On March 28, 2013, relator, Ohio State Bar Association, filed a
complaint with the Board of Commissioners on the Unauthorized Practice of Law
against respondent, Home Advocate Trustees, L.L.C. (“HAT”), a Washington
corporation, and Melanie Biscardi, of Land O’Lakes, Florida, and Shonnie Fancy,
                             SUPREME COURT OF OHIO




purportedly of Redmond, Washington. The complaint alleged that HAT, Biscardi,
and Fancy engaged in the unauthorized practice of law by providing legal counsel
to Ohio residents whose Ohio real property was in foreclosure and that their conduct
constituted the unauthorized practice of law.
       {¶ 2} Unable to serve the complaint on Fancy, relator voluntarily dismissed
her from the case. Biscardi answered the complaint and was deposed by relator.
Although HAT was served with a copy of the complaint at its California office, it
did not file an answer.
       {¶ 3} In October 2013, relator moved for judgment on the pleadings as to
Biscardi and default judgment as to HAT or alternatively, for summary judgment
as to both. On review, a three-member panel of the board ordered relator to submit
a supplemental brief to address the issue of civil penalties and allowed HAT and
Biscardi 20 days to file an answer brief. Relator filed the brief and later dismissed
the case against Biscardi pursuant to Civ.R. 41(a).
       {¶ 4} The panel granted a default judgment against HAT and found that the
company had engaged in the unauthorized practice of law as charged in the
complaint. Consequently, it recommended that we issue an injunction prohibiting
HAT from engaging in further acts of the unauthorized practice of law and impose
a civil penalty of $10,000.       The board adopted the panel’s findings and
recommendation.
       {¶ 5} We adopt the board’s findings of fact and determination that HAT
engaged in the unauthorized practice of law, and we agree that an injunction and
civil penalties are warranted.
                                 Findings of Fact
       {¶ 6} At her deposition, Biscardi testified that her first contact with HAT
occurred when she responded to a Craigslist job posting for a paralegal with a real-
estate background. Mark Farley interviewed her by telephone and introduced
himself as an attorney. Biscardi accepted the job and worked as an independent




                                         2
                               January Term, 2017




contractor for HAT from February or March 2011 until October 2012, earning $12
per hour.
       {¶ 7} Throughout her employment, Biscardi acted under the supervision
and instruction of Farley—whom she believed to be an attorney. Later, she learned
that his legal name was Mark S. Farhood and that he was not, in fact, an attorney.
Indeed, none of the individuals named in the complaint has ever been admitted to
the practice of law in Ohio.
       {¶ 8} Biscardi explained that HAT marketed itself as an entity that provided
assistance to financially distressed homeowners. It was her understanding that after
a homeowner transferred property to HAT, the company would assist that
homeowner in obtaining a new mortgage for the property and help the homeowner
get the property back.
       {¶ 9} As a paralegal, legal supervisor, and foreclosure specialist, Biscardi
supervised four or five HAT employees who were located in several foreign
countries. She admitted that the employees that she supervised prepared and filed
documents on behalf of homeowners using templates provided by Farley. But she
noted that those actions were also supervised by Farley. The documents filed
included notices of appearance, change-of-mailing-address and third-party
authorizations, proofs of service, and requests for production of documents in two
Ohio cases: CitiMortgage, Inc. v. Huston, Franklin Cty. Common Pleas case No.
11 CVE 07-9132, and U.S. Bank Home Mtg. v. Kpanlin, Cuyahoga Cty. Common
Pleas case No. CV11760815.
       {¶ 10} In both cases, the notices of appearance appear to be signed by
Pamela Huston and Marcia Kpanlin.            The notices also purport to authorize
Biscardi—a non-lawyer—to communicate with the court, attend hearings, and
receive documents on Huston’s and Kpanlin’s behalf.
       {¶ 11} The change-of-mailing-address and third-party authorizations
sought to substitute HAT’s San Diego, California mailing address for Huston’s and




                                         3
                            SUPREME COURT OF OHIO




Kpanlin’s record addresses. They also purport to authorize HAT, “Mark Farley,
Attorney,” and “Melanie Biscardi, Paralegal” to access all information regarding
Huston’s and Kpanlin’s mortgages and to negotiate with the mortgage companies.
Although those documents appear to have been signed by Huston and Kpanlin, a
cover letter sent to the court with the Kpanlin documents was printed on HAT
letterhead and signed by Shonnie Fancy, with a signature block that identified her
as a “Consumer Advocate, Foreclosure Specialist” for HAT.
       {¶ 12} In contrast to the purported pro se filings, the proof of service and
request for production of documents filed in each case bear Biscardi’s signature.
Biscardi had provided a scanned version of her own signature to Fancy, who then
copied and pasted the signature to various pleadings and mailings, including the
documents filed in these foreclosure cases.
       {¶ 13} In Huston’s case, the plaintiff moved to strike HAT’s notice of
appearance and discovery requests in the trial court on the ground that Biscardi’s
preparation and filing of the documents constituted the unauthorized practice of
law. A magistrate granted the motion. And the docket shows that Huston’s
property was ultimately foreclosed upon and sold at a sheriff’s sale.
       {¶ 14} Biscardi testified that two federal agents visited her home in
December 2012—approximately two months after she quit working for HAT—to
inform her that they were investigating HAT and Farhood (a.k.a. Farley) for fraud.
At that time, she learned that HAT had been acquiring properties from distressed
homeowners, renting the property, pocketing the rental proceeds, and taking no
action to help the homeowners establish new mortgages or obtain loan
modifications. She later learned that Farley had been sentenced to 11 years in
prison with an additional 3 years of supervised release for his role in HAT’s scheme
to defraud distressed homeowners.




                                         4
                                January Term, 2017




              HAT Engaged in the Unauthorized Practice of Law
        {¶ 15} The Supreme Court of Ohio has original jurisdiction regarding
admission to the practice of law, the discipline of persons so admitted, and all other
matters relating to the practice of law in the state. Article IV, Section 2(B)(1)(g),
Ohio Constitution; Royal Indemn. Co. v. J.C. Penney Co., Inc., 27 Ohio St.3d 31,
34, 501 N.E.2d 617 (1986). Accordingly, this court has exclusive jurisdiction to
regulate the unauthorized practice of law in Ohio. Greenspan v. Third Fed. S. & L.
Assn., 122 Ohio St.3d 455, 2009-Ohio-3508, 912 N.E.2d 567, ¶ 16; Lorain Cty. Bar
Assn. v. Kocak, 121 Ohio St.3d 396, 2009-Ohio-1430, 904 N.E.2d 885, ¶ 16. The
purpose of that regulation is to “protect the public against incompetence, divided
loyalties, and other attendant evils that are often associated with unskilled
representation.” Cleveland Bar Assn. v. CompManagement, Inc., 104 Ohio St.3d
168, 2004-Ohio-6506, 818 N.E.2d 1181, ¶ 40.
        {¶ 16} The unauthorized practice of law is the rendering of legal services
for another by any person not admitted or otherwise certified to practice law in
Ohio.   Gov.Bar R. VII(2)(A).       The rendering of legal services includes the
“ ‘preparation of pleadings and other papers incident to actions and special
proceedings and the management of such actions and proceedings on behalf of
clients before judges and courts.’ ” Land Title Abstract & Trust Co. v. Dworken,
129 Ohio St. 23, 28, 193 N.E. 650 (1934), quoting People v. Alfani, 227 N.Y. 334,
337-338, 125 N.E. 671 (1919).
        {¶ 17} A motion for default judgment in an unauthorized-practice-of-law
case must be supported by sworn or certified documentary prima facie evidence in
support of the allegations of the complaint. Gov.Bar R. VII(7)(B)(2). Here, the
board found that HAT, through its employees, including Biscardi, engaged in the
unauthorized practice of law by preparing and filing documents in Ohio courts in
the Huston and Kpanlin cases. Having independently reviewed the record—




                                          5
                             SUPREME COURT OF OHIO




including Biscardi’s deposition testimony and certified copies of documents filed
in Huston’s and Kpanlin’s cases—we adopt the board’s finding in that regard.
               An Injunction and Civil Penalties Are Warranted
       {¶ 18} Having found that HAT engaged in the unauthorized practice of law,
we adopt the board’s recommendation that we issue an injunction prohibiting HAT
from attempting to represent the legal interests of others performing legal services
in the state of Ohio.
       {¶ 19} In determining whether HAT’s conduct warrants the imposition of
civil penalties, the board considered the factors set forth in Gov.Bar R. VII(8)(B)(1)
through (5) and UPL Reg. 400(E) and (F). It found that HAT (1) failed to cooperate
in relator’s investigation and this proceeding, thereby preventing relator from
discovering the true extent of the company’s unauthorized practice of law in Ohio,
(2) flagrantly violated Ohio law, concealed the true identity of the company’s
principals, and deceived customers and employees alike, and (3) attempted to delay
foreclosure proceedings for its own financial benefit. Because relator was not able
to locate Huston or Kpanlin, it was unable to ascertain the full extent of the harm
that HAT caused them. On these facts, the board recommended that we impose
civil penalties of $5,000 each for the Huston and Kpanlin matters, for a total of
$10,000. We agree that a civil penalty of $10,000 is appropriate in this case.
       {¶ 20} Accordingly, we enjoin Home Advocate Trustees, L.L.C., its
officers, agents, employees, successors, and assigns from attempting to represent
the legal interests of others or attempting to advise others with regard to pending
foreclosure proceedings and from engaging in all other acts constituting the
unauthorized practice of law in Ohio. We also order Home Advocate Trustees,
L.L.C., to pay a civil penalty in the amount of $10,000. Costs are taxed to Home
Advocate Trustees, L.L.C.
                                                              Judgment accordingly.




                                          6
                               January Term, 2017




       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                              _________________
       Arthur Law Firm Co., L.P.A., and Jennifer N. Brown; and Jean D.
Blankenship, Bar Counsel, for relator.
                              _________________




                                         7